The defendant’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 680 (AC 12599), is granted, limited to the following issues:
“1. Was the defendant deprived of a constitutional right when he was impeached at trial by evidence of a prior conviction that was subsequently reversed on the ground of insufficient evidence?
“2. If there was such a deprivation, was the error harmless?
“3. Was the Appellate Court correct in holding that an objective test is employed in determining whether the defendant was entitled to have submitted to the jury the defense of necessity?”
The Supreme Court docket number is SC 15219.